              Case 3:18-cv-05959-RSM Document 22 Filed 07/29/21 Page 1 of 2




 1

 2                                                   Chief U.S. District Court Judge Ricardo Martinez
 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 WESTERN DISTRICT OF WASHINGTON
11                                         AT TACOMA

12
                                                     )
13   MICHAEL LYNN NAPIER,                            )   No. 3:18-cv-05959-RSM
                                                     )
14                                                   )
                    Plaintiff,                       )   ORDER FOR ATTORNEY’S FEES
                                                     )
15                                                       PURSUANT TO 42 U.S.C. § 406 (b)
               v.                                    )
16                                                   )
                                                     )
17   COMMISSIONER OF SOCIAL SECURITY,                )
                                                     )
18                  Defendant.                       )
                                                     )
19                                                   )

20          THIS MATTER having come on regularly before the undersigned judge upon Plaintiff’s
21
     Motion for Attorney’s Fees Pursuant to 42 U.S.C. § 406 (b), the Court having considered the
22
     pleadings and good cause having been shown for entry of the Order, now therefore, it is hereby
23

24          ORDERED that Plaintiff’s attorney Christopher Troy Lyons is awarded attorney’s feeS

25   of $11,239 pursuant to 42 U.S.C. § 406 (b). Social Security is directed to send Plaintiff’s
26
     attorney a check in the amount of $11,239 or otherwise pay Plaintiff’s attorney electronically. If
27   ORDER – PAGE 1                                                             Truitt & Lyons
                                                                               Attorneys at Law
28   3:18-cv-05959-RSM                                                           P.O. Box 1645
                                                                             Coupeville, WA 98239
29                                                                              (360) 675-9310
              Case 3:18-cv-05959-RSM Document 22 Filed 07/29/21 Page 2 of 2




 1   paid by check, plaintiff’s attorney’s address is Christopher Lyons, PO Box 1645, Coupeville,
 2
     WA 98239.
 3

 4          DATED this 29th day of July, 2021.
 5

 6

 7

 8
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12   Presented by:

13

14
     s/ Christopher T. Lyons
15   CHRISTOPHER T. LYONS
     Attorney for Plaintiff
16
     WSBA # 26350
17   P.O. Box 1645
     Coupeville, WA 98239
18   Phone: 360-675-9310
19

20

21

22

23

24

25

26

27   ORDER – PAGE 2                                                           Truitt & Lyons
                                                                             Attorneys at Law
28   3:18-cv-05959-RSM                                                         P.O. Box 1645
                                                                           Coupeville, WA 98239
29                                                                            (360) 675-9310
